—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 19, 1993, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that the trial court erred in declining to grant the defendant’s motion for a mistrial on the ground that the jury had been prejudiced as the result of an encounter between the defendant’s mother and two jurors during the course of the trial. The jurors immediately notified a court officer of the encounter. Other jurors became aware, to varying degrees, of the incident. The court, with counsel for all parties present, examined each juror and alternate juror individually and determined that the jurors involved in the encounter had not been prejudiced thereby, and those jurors indicated they would be fair and impartial. Additionally, the court determined that the jurors who were aware of, but not involved in the incident, had not been prejudiced, and could be fair and impartial. In order to prevent any further disruptions the court, with the defense counsel’s consent, excluded the defendant’s mother from the courtroom. Under the circumstances, the trial court did not improvidently exercise its discretion in declining to grant the motion for a mistrial (see, People v McDonald, 143 AD2d 1050; People v Graham, 117 AD2d 832; People v Cruz, 160 AD2d 893; People v Velasquez, 167 AD2d 364, 365).
The defendant’s remaining contentions are without merit or do not require reversal. Miller, J. P., Pizzuto, Joy and Gold-stein, JJ., concur.